Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to annul a determination of the State Comptroller disapproving petitioner’s application for accidental disability retirement. The Comptroller denied petitioner’s application upon the ground that the petitioner is not incapacitated for performance of his duties as a police chief as the natural and proximate *666result of the accident he sustained on March 31, 1971 in which his right knee was injured. This finding is supported by medical testimony in the record and, thus, the Comptroller’s determination should be confirmed. The record contains conflicting medical testimony, the evaluation of which by the Comptroller must be accepted (Matter of Clark v Levitt, 50 AD2d 695). Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.